COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-229-CV
 
KAREN
CADDELL                                                                 APPELLANT
 
                                                   V.
 
HOOD
COUNTY AND HOOD COUNTY                                      APPELLEES
SHERIFF'S OFFICE 
                                                                                                        
                                               ----------
               FROM
THE 355TH DISTRICT COURT OF HOOD COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant, for
which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:  November 29, 2007




[1]See Tex. R. App. P. 47.4.